Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Hurt appeals the district court’s order dismissing this civil action under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and conclude that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Hurt v. Baltimore, Md., Chief of Police, No. 5:15-cv-00320-BO (E.D.N.C. Oct. 14, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.